Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Pub No.: 2018/0092793) in view of Murakami ‘943 (US Pub No.: 2019/0110943).
Regarding claim 1, Murakami (US Pub No.: 2018/0092793) would disclose an assisting device control system controlling an assisting device (an assist device with a controller disclosed in the abstract), which comprises a brace worn on a predetermined portion of a body of a wearer (being part 120 that are about the knee of the user), and an assisting mechanism moving the brace to apply an assisting force corresponding to movement of the wearer to the body of the wearer (being the motor first disclosed in the abstract and later as part 112 in [0055]. The motor applies a tension to the lower leg brace via wire part 130 in [0055]), the assisting device control system comprising: a sensor detecting a tension factor (a sensor for a monitoring of the knee belt is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed. Here, an evaluation of a tension threshold is disclosed with the sensing is disclosed (also in [0040])), which is a factor related to a tension when the brace is worn (the tension being evaluated in [0036] when the device is on a user’s body as depicted in the figures); a tension recognition part recognizing the tension from the detected tension factor (this is performed via the controller in [0036]); and a driving control part controlling driving of the assisting mechanism (the controller would recognize a tension threshold and control a driving of a motor in [0036]), wherein the driving control part permits driving of the assisting mechanism if the recognized tension is within a permission range (being the threshold determination in [0036]), which has a predetermined lower limit value and a predetermined upper limit value (being the first threshold in [0036] and second threshold in [0040], wherein a value below a second threshold but above a first threshold would control an application of tension via a driving part, which would then affect the tension applied to the lower leg brace).
It should be noted that Murakami does not appear to teach a direct sensing of a tension. Instead, Murakami (US Pub No.: 2019/0110943) does disclose a force sensor that detects a tension of a wire in [0104], which would also constitute a sensor detecting a tension factor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tension sensing of Murakami ‘943 into Murakami for the purpose of providing a direct sensing of a tension within [0104] of Murakami ‘943 into Murakami’s sensing and control means that would then control a tension applied to a wire in Murakami.
Regarding claim 2, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 1, with Murakami comprising: a detection instruction part transmitting a signal instructing the sensor to detect the tension factor according to a detection request (as a start button is present in [0089], a means to start a detection via a sensor to start an assistive movement is broadly defined in [0089]).
Regarding claim 8, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 1, wherein Murakami discloses that the driving control part stops driving of the assisting mechanism if the recognized tension is not within the permission range after driving of the assisting device is started (the controller in [0005] would control a driving of a motor to apply an assistive motion and change the actuation of the motor. This is controlled via a sensor for a monitoring of the knee belt that is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed. Here, an evaluation of a tension threshold is disclosed with the sensing is disclosed (also in [0040])).
Regarding claim 9, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 2, wherein Murakami discloses that the driving control part stops driving of the assisting mechanism if the recognized tension is not within the permission range after driving of the assisting device is started (the controller in [0005] would control a driving of a motor to apply an assistive motion and change the actuation of the motor. This is controlled via a sensor for a monitoring of the knee belt that is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed. Here, an evaluation of a tension threshold is disclosed with the sensing is disclosed (also in [0040])).
Claim(s) 3-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Pub No.: 2018/0092793) in view of Murakami ‘943 (US Pub No.: 2019/0110943) in further view of Compton (US Pub No.: 2020/0312118).
Regarding claim 3, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 1, with Murakami comprising: a notification part (a giving of a notification is present in [0159]). However, Murakami does not disclose an instance wherein the notification part notifies; and a first notification instruction part enabling the notification part to notify that the tension is within the permission range if the recognized tension is within the permission range before driving of the assisting mechanism is started.
Instead, Compton does disclose an instance wherein the notification part (being the system to provide notifications in [0009]) notifies; and a first notification instruction part enabling the notification part to notify that the tension is within the permission range if the recognized tension is within the permission range before driving of the assisting mechanism is started (providing a notification based off of an action meeting or exceeding a threshold in [0009]. The threshold here may be a threshold based off of a tension as presented in Murakami, with the tension evaluation to be fed into Compton from Murakami occurring before an assisting occurs as the tension evaluation of Murakami would control the assisting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification system of Compton for the purpose of providing information to a  user based off of a sensed parameter of a user or device. Here, providing a notification based off of a determined parameter to a user would be taken as a beneficial improvement to the device of Murakami in view of Murakami ‘943. 
Regarding claim 4, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 2, with Murakami comprising: a notification part (a giving of a notification is present in [0159]). However, Murakami does not disclose an instance wherein the notification part notifies; and a first notification instruction part enabling the notification part to notify that the tension is within the permission range if the recognized tension is within the permission range before driving of the assisting mechanism is started.
Instead, Compton does disclose an instance wherein the notification part (being the system to provide notifications in [0009]) notifies; and a first notification instruction part enabling the notification part to notify that the tension is within the permission range if the recognized tension is within the permission range before driving of the assisting mechanism is started (providing a notification based off of an action meeting or exceeding a threshold in [0009]. The threshold here may be a threshold based off of a tension as presented in Murakami, with the tension evaluation to be fed into Compton from Murakami occurring before an assisting occurs as the tension evaluation of Murakami would control the assisting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification system of Compton for the purpose of providing information to a  user based off of a sensed parameter of a user or device. Here, providing a notification based off of a determined parameter to a user would be taken as a beneficial improvement to the device of Murakami in view of Murakami ‘943. 
Regarding claim 5, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 1, with Murakami comprising: a notification part (a giving of a notification is present in [0159]). However, Murakami does not teach an instance wherein a notification part notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range if the recognized tension is not within the permission range after driving of the assisting device is started.
Instead, Compton would teach an instance wherein a notification part (being the system to provide notifications in [0009]) notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range (in [0030], a notification of an action is outside a threshold is present. This is different with respect to the notification in [0009] as [0009] discloses a notification when a threshold is exceeded) if the recognized tension is not within the permission range after driving of the assisting device is started (providing a notification based off of an action meeting or exceeding a threshold in [0030]. The threshold here may be a threshold based off of a tension as presented in Murakami, with the tension evaluation to be fed into Compton from Murakami occurring before an assisting occurs as the tension evaluation of Murakami would control the assisting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification system of Compton for the purpose of providing information to a  user based off of a sensed parameter of a user or device. Here, providing a notification based off of a determined parameter to a user would be taken as a beneficial improvement to the device of Murakami in view of Murakami ‘943. 
Regarding claim 6, Murakami in view of Murakami ‘943 teach the assisting device control system according to claim 2, with Murakami comprising: a notification part (a giving of a notification is present in [0159]). However, Murakami does not teach an instance wherein a notification part notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range if the recognized tension is not within the permission range after driving of the assisting device is started.
Instead, Compton would teach an instance wherein a notification part (being the system to provide notifications in [0009]) notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range (in [0030], a notification of an action is outside a threshold is present. This is different with respect to the notification in [0009] as [0009] discloses a notification when a threshold is exceeded) if the recognized tension is not within the permission range after driving of the assisting device is started (providing a notification based off of an action meeting or exceeding a threshold in [0030]. The threshold here may be a threshold based off of a tension as presented in Murakami, with the tension evaluation to be fed into Compton from Murakami occurring before an assisting occurs as the tension evaluation of Murakami would control the assisting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification system of Compton for the purpose of providing information to a  user based off of a sensed parameter of a user or device. Here, providing a notification based off of a determined parameter to a user would be taken as a beneficial improvement to the device of Murakami in view of Murakami ‘943. 
Regarding claim 7, Murakami in view of Murakami ‘943 and Compton teach the assisting device control system according to claim 3, with Murakami comprising: a notification part (a giving of a notification is present in [0159]). However, Murakami does not teach an instance wherein a notification part notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range if the recognized tension is not within the permission range after driving of the assisting device is started.
Instead, Compton would teach an instance wherein a notification part (being the system to provide notifications in [0009]) notifies; and a second notification instruction part enabling the notification part to notify that the tension is not within the permission range (in [0030], a notification of an action is outside a threshold is present. This is different with respect to the notification in [0009] as [0009] discloses a notification when a threshold is exceeded) if the recognized tension is not within the permission range after driving of the assisting device is started (providing a notification based off of an action meeting or exceeding a threshold in [0030]. The threshold here may be a threshold based off of a tension as presented in Murakami, with the tension evaluation to be fed into Compton from Murakami occurring before an assisting occurs as the tension evaluation of Murakami would control the assisting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification system of Compton for the purpose of providing information to a  user based off of a sensed parameter of a user or device. Here, providing a notification based off of a determined parameter to a user would be taken as a beneficial improvement to the device of Murakami in view of Murakami ‘943. 
Regarding claim 10, Murakami in view of Murakami ‘943 and Compton teach the assisting device control system according to claim 3, wherein Murakami discloses that the driving control part stops driving of the assisting mechanism if the recognized tension is not within the permission range after driving of the assisting device is started (the controller in [0005] would control a driving of a motor to apply an assistive motion and change the actuation of the motor. This is controlled via a sensor for a monitoring of the knee belt that is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed. Here, an evaluation of a tension threshold is disclosed with the sensing is disclosed (also in [0040])).
Regarding claim 11, Murakami in view of Murakami ‘943 and Compton teach the assisting device control system according to claim 5, wherein Murakami discloses that the driving control part stops driving of the assisting mechanism if the recognized tension is not within the permission range after driving of the assisting device is started (the controller in [0005] would control a driving of a motor to apply an assistive motion and change the actuation of the motor. This is controlled via a sensor for a monitoring of the knee belt that is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed. Here, an evaluation of a tension threshold is disclosed with the sensing is disclosed (also in [0040])).
Regarding claim 12, Murakami (US Pub No.: 2018/0092793) would disclose a driving permission range deciding method deciding a permission range in an assisting device control system (as per the abstract, an assist device with a motor and a controller are disclosed), which controls an assisting device (via the controller in the abstract) and comprises: a tension recognition part recognizing a tension (being in [0036] with a tension evaluation of a member 130 that is used to drive a movement of the brace) when a brace is worn on a predetermined portion of a body of a wearer (as the tension is evaluated to control a driving of a motor, the tension evaluation occurs when a brace is worn on a user’s knee); a driving control part permitting driving of an assisting mechanism (being the motor in the abstract and in [0055]), which moves the brace to apply an assisting force corresponding to movement of the wearer to the body of the wearer (the motor applies tension to the lower leg belt that is acting as a brace via the wire part 130 in [0055]), if the recognized tension is within the permission range that has a predetermined lower limit value and a predetermined upper limit value (being the first threshold in [0036] and second threshold in [0040], wherein a value below a second threshold but above a first threshold would control an application of tension via a driving part, which would then affect the tension applied to the lower leg brace); and a range deciding part deciding the permission range (as per [0106], a threshold setting means is present in the controller), wherein the assisting device comprises the brace (being the belt member 120 that would brace a user’s knee) and the assisting mechanism (being the motor unit in the abstract and figure 2).
It should be noted that Murakami does not appear to teach a direct sensing of a tension. Instead, Murakami (US Pub No.: 2019/0110943) does disclose a force sensor that detects a tension of a wire in [0104], which would also constitute a sensor detecting a tension factor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tension sensing of Murakami ‘943 into Murakami for the purpose of providing a direct sensing of a tension within [0104] of Murakami ‘943 into Murakami’s sensing and control means that would then control a tension applied to a wire in Murakami.
However, Murakami and Murakami ‘943 does not teach an instance wherein the assisting device control system comprises a data storage part storing tensions recognized during previous uses of the assisting device or assisting equipment corresponding to the assisting device, the driving permission range deciding method comprising: a step that the range deciding part decides a permission range for a current use based on the tensions recognized during the previous uses.
Instead, Compton does teach an instance wherein the assisting device control system comprises a data storage part (being the database 140) storing tensions recognized during previous uses of the assisting device or assisting equipment corresponding to the assisting device (a database for storing previous datasets and a ‘baseline of behavior’ is disclosed within [0026]-[0029]. Here, it is argued that the data related to tension of Murakami could be stored within the database of Compton), the driving permission range deciding method comprising: a step that the range deciding part decides a permission range for a current use based on the tensions recognized during the previous uses (Compton discloses a controller that detects a behavior of a population with respect to the set threshold, like in [0006]-[0007]. When incorporating the tension related data of Murakami, it is argued that Compton would be able to determine a threshold to control a use based off previously determined tension related data from Murakami). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
Regarding claim 13, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 12, Murakami teaches an instance wherein the assisting device control system comprises a wearer attribute recognition part recognizing a wearer attribute (a sensor for a monitoring of the knee belt is disclosed in [0036], wherein a sensing of a velocity of a wire is disclosed here. In [0036] and [0038], said sensing is used to influence the controller that then controls the assist motion applied via the motor in [0036]), which is an attribute of a current wearer who is the wearer wearing the assisting device in current use (it stands to reason that the sensing in [0036] and [0038] would occur when a user is in the device of Murakami is in use).
From here, Compton would teach an instance wherein the data storage part (database 140 of Compton) associates and stores a wearer attribute of a past wearer who is the wearer wearing the assisting device or the assisting equipment corresponding to the assisting device during the previous uses (a database for storing a baseline of behavior is disclosed in [0026] which is a baseline of a population data), and the tensions recognized during the previous uses (it is argued that the tension values in Murakami and Murakami ‘943 could be used within the database system of Compton), and the driving permission range deciding method comprises a step that the range deciding part decides the permission range based on the wearer attribute of the current wearer and the tension associated with the wearer attribute of the past wearer corresponding to the wearer attribute (Compton discloses a use of sensors in [0025] to determine a behavior of a population, with Murakami determining a tension of a device on a user in [0036] and [0040]. As such, the combination of Murakami and Compton is taken to teach a range deciding based off of a threshold and sensor in Murakami with a population evaluation of past users in Compton). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
Regarding claim 14, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 12, wherein Compton teaches that the data storage part stores a setter attribute, which is an attribute of a setter, together with tensions set by the setter during the previous uses (this is taken to be part of the state-setting data in [0049]), and the driving permission range deciding method comprises a step that the range deciding part decides the permission range based on the tension set by the setter having a predetermined setter attribute among the tensions set during the previous uses (the driving permission range, being determined by the threshold in Compton, would determine a threshold based on a predetermined attribute on the previous data from prior data. This is present in [0035]-[0036], wherein the memory of Compton would include data based off of predetermined deviations and frameworks that then generate a predetermined deviation threshold).
Regarding claim 15, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 12, wherein Compton teaches that the tensions recognized during the previous uses are tensions that are recognized when the wearer of the previous uses performs predetermined movement for a predetermined period after application of the assisting force is started at a time of start of the previous uses (as Compton does teach the use of sensors to analyze a behavior of a population to set a threshold (as per [0012]) to monitor a plurality of persons (as per the abstract), it stands to reason that the thresholds to which the user is being monitored against (as per [0002]) would be of a person performing a similar action over a similar duration of time (monitoring with respect to a detected action disclosed in [0013] and [0015]).  From here, the threshold sensing of Murakami would take the place of the generic sensing of Compton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
Regarding claim 16, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 13, wherein the tensions recognized during the previous uses are tensions that are recognized when the wearer of the previous uses performs predetermined movement for a predetermined period after application of the assisting force is started at a time of start of the previous uses (as Compton does teach the use of sensors to analyze a behavior of a population to set a threshold (as per [0012]) to monitor a plurality of persons (as per the abstract), it stands to reason that the thresholds to which the user is being monitored against (as per [0002]) would be of a person performing a similar action over a similar duration of time (monitoring with respect to a detected action disclosed in [0013] and [0015]). From here, the threshold sensing of Murakami would take the place of the generic sensing of Compton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
Regarding claim 17, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 14, wherein the tensions recognized during the previous uses are tensions that are recognized when the wearer of the previous uses performs predetermined movement for a predetermined period after application of the assisting force is started at a time of start of the previous uses (as Compton does teach the use of sensors to analyze a behavior of a population to set a threshold (as per [0012]) to monitor a plurality of persons (as per the abstract), it stands to reason that the thresholds to which the user is being monitored against (as per [0002]) would be of a person performing a similar action over a similar duration of time (monitoring with respect to a detected action disclosed in [0013] and [0015]). From here, the threshold sensing of Murakami would take the place of the generic sensing of Compton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Pub No.: 2018/0092793) in view of Murakami ‘943 (US Pub No.: 2019/0110943) and Compton (US Pub No.: 2020/0312118) in further view of Kappel (US Pub No.: 2018/0296426).
Regarding claim 18, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 12 Compton teaches an instance wherein the driving permission range deciding method comprises a step that the range deciding part decides the permission range based on the tensions recognized during the previous uses and the surrounding environment for the current use. (Compton discloses a controller that detects a behavior of a population with respect to the set threshold, like in [0006]-[0007], wherein a threshold is determined via a population data. When incorporating the tension related data of Murakami, it is argued that Compton would be able to determine a threshold to control a use based off previously determined tension related data from Murakami).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
However, said combination does not teach an instance wherein the assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists. Instead, Kappel does disclose an assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists (being the environment sensing in the abstract and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an environment sensing like the one of Kappel into the combination of Murakami in view of Murakami ‘943 and Compton for the purpose of providing an additional input for a control of an exoskeleton movement (as per the abstract) as well as provide an additional sensed parameter to control and evaluate with respect to a population based threshold as established in Compton. 
Regarding claim 19, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 13 Compton teaches an instance wherein the driving permission range deciding method comprises a step that the range deciding part decides the permission range based on the tensions recognized during the previous uses and the surrounding environment for the current use. (Compton discloses a controller that detects a behavior of a population with respect to the set threshold, like in [0006]-[0007], wherein a threshold is determined via a population data. When incorporating the tension related data of Murakami, it is argued that Compton would be able to determine a threshold to control a use based off previously determined tension related data from Murakami).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
However, said combination does not teach an instance wherein the assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists. Instead, Kappel does disclose an assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists (being the environment sensing in the abstract and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an environment sensing like the one of Kappel into the combination of Murakami in view of Murakami ‘943 and Compton for the purpose of providing an additional input for a control of an exoskeleton movement (as per the abstract) as well as provide an additional sensed parameter to control and evaluate with respect to a population based threshold as established in Compton. 
Regarding claim 20, Murakami in view of Murakami ‘943 and Compton teach the driving permission range deciding method according to claim 14 Compton teaches an instance wherein the driving permission range deciding method comprises a step that the range deciding part decides the permission range based on the tensions recognized during the previous uses and the surrounding environment for the current use. (Compton discloses a controller that detects a behavior of a population with respect to the set threshold, like in [0006]-[0007], wherein a threshold is determined via a population data. When incorporating the tension related data of Murakami, it is argued that Compton would be able to determine a threshold to control a use based off previously determined tension related data from Murakami). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database of Compton into the device of Murakami for the purpose of providing a means to use data determined from a population of users to generate a threshold (as Murakami does have a threshold in [0005]) based off of previous users of the device within Murakami.
However, said combination does not teach an instance wherein the assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists. Instead, Kappel does disclose an assisting device control system comprises an environment recognition part recognizing a surrounding environment which is an environment of a space where the wearer exists (being the environment sensing in the abstract and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an environment sensing like the one of Kappel into the combination of Murakami in view of Murakami ‘943 and Compton for the purpose of providing an additional input for a control of an exoskeleton movement (as per the abstract) as well as provide an additional sensed parameter to control and evaluate with respect to a population based threshold as established in Compton. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US Pub No.: 2020/0268592) was considered for teaching a compression device with a notification system in [0133]. De Rossi (US Pub No.: 2017/0202724) discloses a notification in [0277] for a control system for a flexible suit device (flexible assistive suit disclosed in the abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774